Case: 20-10406       Document: 00515816030            Page: 1      Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                                April 9, 2021
                                     No. 20-10406
                                  Conference Calendar                         Lyle W. Cayce
                                                                                   Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Darrell Anthony Donaldson,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:19-CR-115-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Darrell Donaldson has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Donaldson has filed
   a response. We have reviewed counsel’s brief, relevant portions of the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10406     Document: 00515816030          Page: 2   Date Filed: 04/09/2021




                                   No. 20-10406


   record, and Donaldson’s response. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review. Accord-
   ingly, the motion to withdraw is GRANTED, counsel is excused from fur-
   ther responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                        2